DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I shown in Figs. 5-16, encompassing Claims 1-8, in the reply filed on 8 June 2021 is acknowledged. Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0051386, filed on 3 May 2018.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 16 October 2019, 4 September 2020 and 9 October 2020 are in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.
The information disclosure statement filed on 3 May 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. This objection refers to the Non-Patent Literature Document - Office Action of corresponding Korean Patent Application No. 10/2018-0051386.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “200a” and "200c" have both been used to designate “the pipe pressing unit” in Paragraphs 0054-0055 and because reference character “61” has been used to designate both “the fastener body” and “the upper body” in Paragraph 0088.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification - Abstract
The abstract of the disclosure is objected to because it includes an implied phrase, i.e. “The present disclosure provides…” in line 1, which should be avoided. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a connecting device as part of an intended use for coupling a connected unit to a pressing power in line 1. However, Claim 1 goes on to positively recite structure 
For the purpose of this action, the Examiner has interpreted the claims as being directed to only the subcombination of the connecting device. As such, limitations directed to structure of the pressing power and the connected unit are given limited patentable weight. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klauke (DE 10110882 A1). 
	With respect to Claim 1, Klauke (Figs. 1-8) discloses a connecting device (7) for coupling a connected unit (3) to a pressing power providing unit (1) through an installation hole (6) formed in a cylinder block (2) of the pressing power providing unit and an insertion hole (9) of the connected unit, the connecting device (7) comprising:
a fastener (17) installed at one end of the installation hole (6) on an exterior surface of the cylinder block (2) and having a fastening pin (13, 23) configured to be resiliently arranged and at least partially be exposed to the installation hole (6); and
a coupling pin (15) inserted through the installation hole (6) and the insertion hole (9) through another end of the installation hole on the exterior surface of the cylinder block (2) to be resiliently coupled to the fastening pin (13, 23) to couple the connected unit to the pressing power providing unit.
	
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenken  et al. (US 7,814,827 B2).
 	With respect to Claim 1, Frenken et al. (Figs. 1-2a) discloses a connecting device for coupling a connected unit to a pressing power providing unit through an installation hole (4) 
a fastener (Ia, 7, 8; Fig. 1) installed at one end of the installation hole (4) on an exterior surface of the cylinder block (1, 2) and having a fastening pin (7) configured to be resiliently arranged and at least partially be exposed to the installation hole; and
a coupling pin (5) inserted through the installation hole (4) and the insertion hole through another end of the installation hole on the exterior surface of the cylinder block to be resiliently coupled to the fastening pin (7) to couple the connected unit to the pressing power providing unit.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over MacAdams (US 9,227,240 B2) in view of Klauke (DE 10110882 A1).
	With respect to Claim 2, MacAdams (Figs. 1-7; annotated Fig. 2 on Page 6) discloses a pipe press-fit connecting apparatus (10), comprising:
a pressing power providing unit (T, U, W; Fig. 1) comprising a cylinder body, a cylinder rod (58, 66) having one end coupled to the cylinder body to move back and forth, and a cylinder block (59) having one end (70) coupled to the cylinder body (90) and formed with a guide slit (S) for guiding a movement of the cylinder rod (58, 66) and an installation hole (X) formed near another end and extending in a direction perpendicular to a movement path of the cylinder rod (58, 66);
a connected unit (J; Fig. 1) having a coupling piece (36) being inserted into the guide slit (S) of the pressing power providing unit and formed with an insertion hole (78) communicating with the installation hole (X); and


    PNG
    media_image1.png
    613
    886
    media_image1.png
    Greyscale

Zhang fails to disclose that the connecting device comprises:
a fastener installed at one end of the installation hole on an exterior surface of the cylinder block and having a fastening pin configured to be resiliently arranged and at least partially be exposed to the installation hole; and
a coupling pin inserted through the installation hole and the insertion hole through another end of the installation hole on the exterior surface of the cylinder block to be resiliently coupled to the fastening pin to couple the connected unit to the pressing power providing unit.
However, Klauke (Figs. 1-8) teaches a connecting device (7) comprising:
a fastener (17) installed at one end of an installation hole (6) on an exterior surface of a cylinder block (2) and having a fastening pin (23) configured to be resiliently arranged and at least partially be exposed to the installation hole (6); and
a coupling pin (15) inserted through the installation hole (6) and an insertion hole (9) 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the screws of MacAdams for the connecting device of Klauke as a simple substitution of one well known connecting means for another to yield the predictable result of coupling the connected unit to the pressing power providing unit. One of ordinary skill in the art would have been motivated to make such substitution in order to increase locking security within the installation hole and between the two units. See Paragraph 0004 of the translation.
With respect to Claim 3, MacAdams in view of Klauke discloses the limitations set forth in Claim 2 and Klauke (Figs. 1-8) further teaches that the fastener (7) comprises:
a fastener body (17) installed at one end of the installation hole (6) on the exterior surface of the cylinder block (2) and configured to guide a movement of the fastening pin (13, 23); and
the fastening pin (13, 23) resiliently installed in the fastener body (17) and exposed at least partially to the installation hole (6).
With respect to Claim 4, MacAdams in view of Klauke discloses the limitations set forth in Claim 2 and Klauke (Figs. 1-8) further teaches that the fastening pin (13, 23) is divided into a plurality of pins, resiliently coupled to the coupling pin (15) inserted through the installation hole (6), and detached from the coupling pin (15) by an external force.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over MacAdams (US 9,227,240 B2) in view of Frenken et al. (US 7,814,827 B2).
	With respect to Claim 2, MacAdams (Figs. 1-7; annotated Fig. 2 on Page 6) discloses a pipe press-fit connecting apparatus (10), comprising:
a pressing power providing unit (T, U, W; Fig. 1) comprising a cylinder body, a cylinder rod (58, 66) having one end coupled to the cylinder body to move back and forth, and a cylinder block (59) having one end (70) coupled to the cylinder body (90) and formed with a guide slit (S) for guiding a movement of the cylinder rod (58, 66) and an installation hole (X) formed near another end and extending in a direction perpendicular to a movement path of the cylinder rod (58, 66);

a connecting device (76, screws) configured to align the installation hole (78) of the pressing power providing unit (T, U, W) and the insertion hole (78) of the connected unit (J) and couple the connected unit (Y) to the pressing power providing unit (T, U, W).
Zhang fails to disclose that the connecting device comprises:
a fastener installed at one end of the installation hole on an exterior surface of the cylinder block and having a fastening pin configured to be resiliently arranged and at least partially be exposed to the installation hole; and
a coupling pin inserted through the installation hole and the insertion hole through another end of the installation hole on the exterior surface of the cylinder block to be resiliently coupled to the fastening pin to couple the connected unit to the pressing power providing unit.
	Frenken et al. (Figs. 1-2a) teaches a connecting device comprising:
a fastener (Ia, 7, 8; Fig. 1) installed at one end of an installation hole (4) on an exterior surface of a cylinder block (1, 2) and having a fastening pin (7) configured to be resiliently arranged and at least partially be exposed to the installation hole; and
a coupling pin (5) inserted through the installation hole (4) and an insertion hole through another end of the installation hole on the exterior surface of the cylinder block to be resiliently coupled to the fastening pin (7) to couple a connected unit to a pressing power providing unit.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the screws of MacAdams for the connecting device of Frenken et al. as a simple substitution of one well known connecting means for another to yield the predictable result of coupling the connected unit to the pressing power providing unit. One of ordinary skill in the art would have been motivated to make such substitution in order to increase locking security within the installation hole and between the two units. See Col. 2, lines 4-13.
	With respect to Claim 3, MacAdams in view of Frenken et al. discloses the limitations set forth in Claim 2 and Frenken et al. (Figs. 1-2a) further teaches that the fastener (Ia, 7, 8) comprises:

the fastening pin (7) resiliently installed in the fastener body (Ia) and exposed at least partially to the installation hole (4).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 5, MacAdams in view of Klauke discloses the limitations set forth in Claim 4 but fails to disclose that the fastening pin comprises:
a first fastening pin;
a second fastening pin disposed such that the first and second fastening pins face each other; and
an elastic member disposed between the first and second fastening pins to maintain a spacing between the first and second fastening pins, wherein the coupling pin is formed with a pin receiving recess, on a bottom surface of a tail, configured to receive and fix some portion of the first and second fastening pins.
Claims 6-8 depend from Claim 5. 

Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678